UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7411


SULYAMAN ALISLAM WASALAAM,

                Plaintiff – Appellant,

          v.

DETECTIVE CHRIST YOUNG; CHIEF DARYL WILLIAMS; SCOTLAND
COUNTY AND CITY OF LAURINBURG POLICE DEPARTMENT DETENTION
CENTER; SHERIFF RALPH KERSEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:16-cv-01068-WO-LPA)


Submitted:   February 17, 2017             Decided:   February 28, 2017


Before TRAXLER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sulyaman Alislam Wasalaam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sulyaman         Alislam     Wasalaam       appeals      the   district     court’s

order accepting the recommendation of the magistrate judge and

dismissing      his    42     U.S.C.   § 1983     (2012)      complaint.         We   have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm     for     the     reasons   stated         by   the     district    court.

Wasalaam v. Young, No. 1:16-cv-01068-WO-LPA (M.D.N.C. Sept. 28,

2016).     We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented        in   the   materials

before   this    court      and   argument       would    not   aid      the   decisional

process.

                                                                                 AFFIRMED




                                             2